2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 4, 2021 has been entered.
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1-4, 7-9, 11-14, 17-20, 22, and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9,687,519.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘519 patent clearly anticipate instant claims 1, 2, 7-9, and 11.  With respect to instant claims 12, 18-20, and 22, because the claimed method of the ‘519 patent treats the same subjects with Barth Syndrome using the same active agent as are recited in the instant claims, inherently expression of TAZ1 in the treated subjects will be increased in the claimed method of the ‘519 patent to the same extent recited in the instant claims.  With respect to instant claim 23, because the claimed method of the ‘519 patent treats the same subjects having decreased expression of TAZ1 using the same active agent as are recited in the instant claims, inherently the risk of Barth Syndrome in the treated subjects will be reduced in the claimed method of the ‘519 patent to the same extent recited in the instant claims. With respect to instant claims 3, 4, and 14, while the ‘519 patent does not claim the administration schedules recited in the instant claims, it would have been obvious to one of ordinary skill in the art to determine all operable and optimal administration schedules for the claimed method of the ‘519 patent, because administration schedule is an art-recognized result-effective variable which is routinely determined and optimized in the pharmaceutical arts.  With respect to instant claims 6 and 17, the ’519 patent claims a method of treating mammalian subjects having Barth Syndrome, and defines “Barth Syndrome” at column 1, lines 33-40, and claim 40, lines 40-47, as being characterized by dilated cardiomyopathy, skeletal myopathy, neutropenia, growth delay, organic aciduria, increased levels of organic acids in the blood, and frequent bacterial infections.  It would have been obvious to one of ordinary skill in the art in the claimed method of treating Barth Syndrome as set forth in the ‘519 patent to treat Barth Syndrome as defined in the specification of the ‘519 patent, including Barth Syndrome exhibiting its characteristic symptoms.  With respect to instant claim 13, while the claimed method of the ‘519 patent recites treating subjects with decreased expression of TAZ1, the ‘519 patent does not claim a specific degree of decreased expression for the TAZ1.  It would have been obvious to one of ordinary skill in the art to treat subjects with any degree of decreased expression of TAZ1 in the claimed method of the ‘519 patent, because the claimed method of the ‘519 patent does not set any limits on the subjects with reduced expression of TAZ1 who can be treated according to the claimed method of the ‘519 patent, and because it would have been desirable to reduce the symptoms and effects of Barth Syndrome regardless of the degree to which the subject suffers the symptoms and effects.
5.	Claims 1-4, 6-9, 12-14, 17-20, and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,047,395 in view of Aprikyan et al (U.S. Patent Application Publication 2014/0342004), Gross et al (U.S. Patent Application Publication 2007/0265216), or Collier et al (U.S. Patent Application Publication 2007/0135335).  Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘395 patent claims a method of treating subjects who have reduced TAZ1 expression and cardiomyopathy, but do not explicitly claim a method of treating subjects with Barth Syndrome.  Aprikyan et al teach that Barth syndrome is induced by loss-of-function mutations in the mitochondrial TAZ gene, and that cardiomyopathy and heart failure are symptoms of Barth Syndrome (see paragraph [0004]).  Gross et al teach that mitochondrial dysfunction and cardiomyopathy are symptoms of Barth Syndrome (see paragraph [0062]), and that Barth syndrome is the result of genetic mutations in Xq28 (see paragraphs [0006] and [0111]).  Collier et al teach that cardiomyopathy is a symptom of Barth Syndrome (see paragraph [0090]).  It would have been obvious to one of ordinary skill in the art to treat subjects having Barth Syndrome according to the claimed method of the ‘395 patent, because the ‘395 patent claims treating subjects with reduced TAZ1 expression, which is the cause of Barth Syndrome as taught by Aprikyan et al and Gross et al; because the ‘395 patent claims treating subjects with cardiomyopathy, which is one of the symptoms of Barth Syndrome as taught by Aprikyan et al, Gross et al, and Collier et al; and because the claimed method of the ‘395 patent does not limit the subjects with reduced TAZ1 expression and cardiomyopathy which are to be treated with the aromatic-cationic peptide, and it is desirable to treat all such subjects.  With respect to instant claim 4, while the ‘395 patent does not claim the administration schedules recited in the instant claim, it would have been obvious to one of ordinary skill in the art to determine all operable and optimal administration schedules for the claimed method of the ‘395 patent, because administration schedule is an art-recognized result-effective variable which is routinely determined and optimized in the pharmaceutical arts.  With respect to instant claims 12-14, 17-20, and 23, because the ‘395 patent claims administering the same active agent to the same subjects according to the same method steps, inherently TAZ1 expression in the subjects will be increased in the claimed method of the ‘395 patent to the same extent claimed in the instant application.  Note that mere recognition of latent properties present but not recognized in the prior art does not provide a basis for patentability (see MPEP 2145(II)); and it appears that increased expression of TAZ1 will be an inherent result of practicing the claimed method of the ‘395 patent to the same extent claimed by Applicant.  With respect to instant claims 7 and 18, while the ‘395 patent claims treating subjects in general, it does not claim treating humans in particular.  It would have been obvious to one of ordinary skill in the art to treat human subjects according to the claimed method of the ‘395 patent, because human subjects are the ones most likely to be treated for heart failure and because it would have been desirable to treat human subjects with heart failure and symptoms of Barth Syndrome.
6.	Claims 11 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,047,395 in view of Aprikyan et al (U.S. Patent Application Publication 2014/0342004), Gross et al (U.S. Patent Application Publication 2007/0265216), or Collier et al (U.S. Patent Application Publication 2007/0135335), and further in view of Szeto et al (U.S. Patent Application Publication 2011/0082084).  Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘395 patent does not claim administering specific salts of D-Arg-2’6’-Dmt-Lys-Phe-NH2.  Szeto et al teach treating heart failure and hypertensive cardiomyopathy by administering the peptide D-Arg-2’6’-Dmt-Lys-Phe-NH2 (SS-31) to a subject suffering from the same, such as humans.  Administration of the peptide enhances mitochondrial function.  The peptide can be in the form of an acetic or trifluoroacetic acid salt.  The peptide can be administered orally, topically, systemically, intravenously, subcutaneously, intraperitoneally, or intramuscularly.  The peptide can be co-administered with other agents for preventing or treating heart failure.  See, e.g., paragraphs [0003], [0007], [0012], [0053], [0056], [0071] - [0073], [0079] - [0081], [0126], [0128], [0148], [0149], [0152], and [0177], and claims 1, 2, 4-6, and 9-13.  It would have been obvious to one of ordinary skill in the art to administer the D-Arg-2’6’-Dmt-Lys-Phe-NH2. recited in the claimed method of the ‘395 patent in the form of an acetic acid salt or trifluoroacetic acid salt, because it is routine in the pharmaceutical arts to administer drugs in salt form, and because Szeto et al teach that acetic acid and trifluoroacetic acid salts are known and useful salt forms of D-Arg-2’6’-Dmt-Lys-Phe-NH2 which can be used to treat diseases similar to those recited in the claimed method of the ‘395 patent.
7.	Claims 1-4, 6-9, 12-14, 17-20, and 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 27-41 of copending Application No. 16/929,370 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘370 application clearly anticipate instant claims 1, 2, 6-9, and 23.  With respect to instant claims 12, 13, and 17-20, because the same active agent is being administered to the same mammalian subject according to the same method steps, inherently expression of TAZ1 in the mammalian subject will increase in the claimed method of the ‘370 application to the same extent recited in the instant claims.  With respect to instant claims 3, 4, and 14, while the ‘370 application does not claim a treatment schedule, it would have been obvious to one of ordinary skill in the art to determine all operable and optimal treatment schedules for the claimed method of the ‘370 application, because treatment schedules are art-recognized result-effective variables which are routinely determined and optimized in the pharmaceutical arts.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
8.	Claims 11 and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 27-41 of copending Application No. 16/929,370 in view of Szeto et al (U.S. Patent Application Publication 2011/0082084).   The ‘370 application does not claim administering specific salts of D-Arg-2’6’-Dmt-Lys-Phe-NH2.  Szeto et al teach treating heart failure and hypertensive cardiomyopathy by administering the peptide D-Arg-2’6’-Dmt-Lys-Phe-NH2 (SS-31) to a subject suffering from the same, such as humans.  Administration of the peptide enhances mitochondrial function.  The peptide can be in the form of an acetic or trifluoroacetic acid salt.  The peptide can be administered orally, topically, systemically, intravenously, subcutaneously, intraperitoneally, or intramuscularly.  The peptide can be co-administered with other agents for preventing or treating heart failure.  See, e.g., paragraphs [0003], [0007], [0012], [0053], [0056], [0071] - [0073], [0079] - [0081], [0126], [0128], [0148], [0149], [0152], and [0177], and claims 1, 2, 4-6, and 9-13.  It would have been obvious to one of ordinary skill in the art to administer the D-Arg-2’6’-Dmt-Lys-Phe-NH2. recited in the claimed method of the ‘370 application in the form of an acetic acid salt or trifluoroacetic acid salt, because it is routine in the pharmaceutical arts to administer drugs in salt form, and because Szeto et al teach that acetic acid and trifluoroacetic acid salts are known and useful salt forms of D-Arg-2’6’-Dmt-Lys-Phe-NH2 which can be used to treat diseases similar to those recited in the claimed method of the ‘370 application.
This is a provisional nonstatutory double patenting rejection.
9.	Applicant's arguments filed February 4, 2021 have been fully considered but they are not persuasive.
	With respect to the non-statutory double patenting rejections set forth above, a terminal disclaimer will need to be submitted before this application can be allowed.
	The obviousness rejection based upon Aprikyan et al (U.S. Patent Application Publication 2014/0342004), Gross et al (U.S. Patent Application Publication 2007/0265216), or Collier et al (U.S. Patent Application Publication 2007/0135335), each in view of Szeto et al (U.S. Patent Application Publication 2011/0082084), set forth in section 8 of the Office action mailed August 5, 2020, is withdrawn in view of the declaration by Carr under 37 CFR 1.132 filed February 4, 2021.  The declaration by Carr establishes: (A) that there is a long-felt need for the treatment of Barth Syndrome which was recognized, persistent, and not solved by others (see sections 9 and 10(vi) of the declaration); (b) that treatment of Barth Syndrome with D-Arg-2’6’-Dmt-Lys-Phe-NH2, i.e. elamipretide, actually satisfies this long-felt need (see especially sections 8B and 8C of the declaration); and (C) that treatment of Barth Syndrome with D-Arg-2’6’-Dmt-Lys-Phe-NH2 yields unexpected results, especially with respect to cardiolipin levels (see especially sections 8D and 10(i) of the declaration).  When the evidence in favor of obviousness is weighed against the evidence in favor of nonobviousness, the latter is deemed to preponderate, and the obviousness rejection is therefore withdrawn.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
April 2, 2021